       Case: 1:20-cv-01725-JG Doc #: 15 Filed: 11/16/20 1 of 2. PageID #: 174




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


BRUNSWICK HILLS GOLF CLUB, et al., ) CASE NO. 1:20-cv-01725
                                   )
         Plaintiffs/Relators,      ) JUDGE JAMES S. GWIN
                                   )
    v.                             )
                                   )
BRUNSWICK HILLS TOWNSHIP, OHIO, )
                                   )
         Defendant/Respondent.     )


SECOND STATUS REPORT CONCERNING BRUNSWICK HILLS TOWNSHIP, OHIO
                BOARD OF ZONING APPEALS HEARING

        Plaintiffs submit this Second Status Report in accordance with the Court’s request made

during the September 23, 2020 status conference in this matter. As discussed during the status

conference, there was currently pending a related board of zoning appeals variance hearing with

the Brunswick Hills Township Board of Zoning Appeals (“BZA”). If the variances requested are

granted, it would render this action moot. If the variances requested are not granted, then

Plaintiff indicated it may amend its Complaint to add claims and/or additional parties and/or file

a separate action. As indicated in the Joint Status Report, the BZA hearing was rescheduled for

November 4, 2020.

        The BZA held the hearing on the variances on November 4, 2020 in accordance with

Article X of the Brunswick Hills Township Zoning Resolution. The BZA voted to deny the

variances. As of today, the BZA has yet to issue a written decision and/or approve the minutes,

which will make the decision final and appealable to the Medina County Court of Common

Pleas. Once the BZA issues a written decision and/or approve the minutes, Plaintiffs will appeal

such decision to the Medina County Court of Common Pleas pursuant to Ohio Revised Code


4923053.1
       Case: 1:20-cv-01725-JG Doc #: 15 Filed: 11/16/20 2 of 2. PageID #: 175




Chapters 2505 and 2506. Additionally, Plaintiffs may assert additional collateral claims in state

court. Plaintiffs will further inform this Court when the appeal is taken and/or collateral claims

asserted.

                                             Respectfully submitted,


                                             /s/ Anthony R. Vacanti
                                             John P. Slagter #0055513
                                             Anthony R. Vacanti #0080834
                                             Tucker Ellis LLP
                                             950 Main Avenue
                                             Suite 1100
                                             Cleveland, OH 44113
                                             Phone: 216-592-5000
                                             Fax: 216-592-5009
                                             Email: John.Slagter@tuckerellis.com
                                                     Tony.Vacanti@tuckerellis.com

                                             Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

        A copy of the foregoing was filed electronically on November 16, 2020. Service of this

filing will be made pursuant to Civ.R. 5(B)(2)(f) and Civ.R. 5(B)(3) by operation of the Court’s

electronic filing system.



                                                 /s/ Anthony R. Vacanti
                                                 Anthony R. Vacanti (0080834)
                                                 One of the Attorneys for Plaintiffs




                                                    2
4923053.1
